Exhibit Powers of Attorney Each person whose signature appears below constitutes and appoints Bob Sasser, James A. Gorry, III and Kathleen Mallas, and each of them, his or her true and lawful attorneys-in-fact and agents, each with full power of substitution and resubstitution, for him or her in his or her name, place and stead, in any and all capacities, to sign and file any and all amendments (including post-effective amendments) to the specific registration statements listed below (“Registration Statements”), with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Registration Statements 1. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. 2005 Employee Stock Purchase Plan (formerly known as the Dollar Tree Stores, Inc. 2005 Employee Stock Purchase Plan) (Registration No. 333-126286) 2. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. 2004 Executive Officer Equity Plan (formerly known as the Dollar Tree Stores, Inc. 2004 Executive Officer Equity Plan) (Registration No. 333-117337) 3. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. 2003 Director Deferred Compensation Plan (formerly known as the Dollar Tree Stores, Inc. 2003 Director Deferred Compensation Plan) (Registration No. 333-106886) 4. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. 2003 Non-Employee Director Stock Option Plan (formerly known as the Dollar Tree Stores, Inc. 2003 Non-Employee Director Stock Option Plan) (Registration No. 333-106884) 5. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. 2003 Equity Incentive Plan (formerly known as the Dollar Tree Stores, Inc. 2003 Equity Incentive Plan) (Registration No. 333-106883) 6. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. 1998 Special Stock Option Plan (formerly known as the Dollar Tree Stores, Inc. 1998 Special Stock Option Plan) (Registration No. 333-61139) 7. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. Employee Stock Purchase Plan (formerly known as the Dollar Tree Stores, Inc. Employee Stock Purchase Plan) (Registration No. 33-92814) 8. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. Stock Incentive Plan (formerly known as the Dollar Tree Stores, Inc. Stock Incentive Plan) (Registration No. 333-41248) 9. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. Stock Incentive Plan (formerly known as the Dollar Tree Stores, Inc. Stock Incentive Plan) (Registration No. 33-92812) 10. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. Stock Incentive Plan (formerly known as the Dollar Tree Stores, Inc. Stock Incentive Plan) (Registration No. 333-38735) 11. The registration of Dollar Tree, Inc. (formerly known as Dollar Tree Stores, Inc.) common stock to be issued pursuant to the Dollar Tree, Inc. Amended and Restated Stock Option Plan (formerly known as the Dollar Tree Stores, Inc. Amended and Restated Stock Option Plan) (Registration No. 33-92816) IN WITNESS WHEREOF, the undersigned have executed these powers of attorney. Name Title Date /s/ Macon F. Brock, Jr. March 13, 2008 Macon F. Brock, Jr. Chairman of the Board /s/ Bob Sasser President, Chief Executive March 13, 2008 Bob Sasser Officer and Director /s/ Arnold S. Barron Director March 13, 2008 Arnold S. Barron /s/ Mary Anne Citrino Director March 13, 2008 Mary Anne Citrino /s/ H. Ray Compton Director March 13, 2008 H. Ray Compton /s/ Richard G. Lesser Director March 13, 2008 Richard G. Lesser /s/ Lemuel E. Lewis Director March 13, 2008 Lemuel E. Lewis /s/ J. Douglas Perry Director March 13, 2008 J. Douglas Perry /s/ Thomas A. Saunders, III Director March 13, 2008 Thomas A. Saunders, III /s/ Eileen R. Scott Director March 13, 2008 Eileen R. Scott /s/ Thomas E. Whiddon Director March 13, 2008 Thomas E. Whiddon /s/ Alan Wurtzel Director March 13, 2008 Alan Wurtzel /s/ Dr. Carl P. Zeithaml Director March 13, 2008 Dr. Carl P. Zeithaml
